Citation Nr: 9922462	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine 
condition with right shoulder, arm, and hand disabilities 
secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

This case was previously before the Board in March 1998.


REMAND

The veteran's service medical records reflect that the 
veteran was treated for dislocation of the left shoulder in 
November 1979.  No complaints or findings relating to his 
right shoulder, right arm, or right hand were noted during 
service.  During the veteran's August 1982 separation 
examination, the veteran's spine and musculoskeletal system 
were clinically evaluated as normal. 

The veteran filed his original claim for service connection 
for a cervical spine disability to include his right 
shoulder, right arm, and right hand in June 1993.  The 
veteran reported that he fell in 1979 and initially injured 
his left shoulder.  He reported that he also injured his neck 
(herniated disc) and suffered a pinched nerve in his neck.  
He stated that his present right-sided complaints were 
related to the injury.  He complained of loss of feeling and 
strength in his right arm.  The veteran submitted VA 
outpatient and hospitalization treatment records from March 
1990 to May 1993 in support of his claim.  

A February 1992 neurological examination revealed right C4-5 
radiculopathy with large right lateral C4-5 disc with root 
and cord compression.  November 1992 right shoulder x-rays 
revealed osteoarthritic changes involving the right shoulder 
and cervical spine x-rays revealed extensive degenerative 
changes present involving the cervical spine.  A November 
1992 orthopedic consultation reflected the diagnosis of 
atrophy and weakness, right proximal limb musculature due to 
cervical spondylosis.  A January 1993 cervical spine computed 
axial tomography (CAT) scan reflected multi-level spondylosis 
with posterior osteophytes and uncinate process 
proliferation, moderate narrowing of the spinal canal at C4-5 
and C6-7 due to bony proliferation and bilateral neural 
foraminal narrowing at C4-5, C5-6, and C6-7.  Magnetic 
resonance imaging (MRI) examination of the cervical spine 
revealed cervical spondylosis at multiple levels with 
posterior osteophyte spurs impinging on the spinal cord and 
causing relative cord molding.  This was most severely seen 
at C3-4, C4-5, C5-6, and C6-7.  Of these levels, C4-5 and C6-
7 were the most severely affected.  In April 1993, the 
veteran underwent a right C4-5 anterior cervical diskectomy 
for his right C5 radiculopathy secondary to right C4-5 
herniated nucleus pulposus.

In July 1993, the RO denied service connection for cervical 
spinal conditions with right shoulder, right arm, and right 
hand disability.  In September 1993, the veteran filed a 
timely notice of disagreement (NOD) and submitted three 
statements from his treating physician who stated that that 
the veteran suffered from symptomatic debilitating right C5 
radiculopathy secondary to right C4-5 HNP aggravated by 
current occupation, unresponsive to conservative therapy and 
symptomatic but not disabling, and left C7 radiculopathy 
probably related to fall in 1979-80.  The examiner also noted 
that recent MRI testing revealed marked degenerative joint 
disease at the left C7 foramen and that the right foramen was 
fine.

The veteran perfected his appeal in November 1993.  In his 
substantive appeal, the veteran reiterated his contentions 
that his 1979 fall injured not only his left shoulder but 
also his neck.  He stated that he slipped on ice and fell 
onto a car.  He reported that his service medical records 
inadequately reflected the extent of his injuries.  He stated 
that he suffered herniated discs in his neck as a result of 
his fall.  Thereafter, his neck disability increased until 
surgical intervention was necessary.  The veteran also 
provided a written lay statement and September 1993 report 
from his treating physician.  

In a July 1994 statement to the RO, the veteran stated that 
his cervical spine disability including right C5 
radiculopathy and resolving right C7 radiculopathy was 
related to his in-service fall and as such, should be 
evaluated as secondary to his service-connected left shoulder 
disability.  He also noted that due to his left shoulder 
injury, he favored his left side and stressed his right side.

In a January 1994 statement, the veteran's treating physician 
stated that the veteran suffered from cervical disc disease.  
The examiner noted that the veteran's occupation as a mail 
carrier clearly and unequivocally aggravated and exacerbated 
his condition to disabling proportions.

In April 1996, the RO denied entitlement to service 
connection for cervical spine condition with right shoulder, 
arm, and hand disability as secondary to service-connected 
left shoulder disability.  Thereafter the case was forwarded 
to the Board.

In a March 1998 Remand, the Board requested additional 
evidentiary development including VA examination by an 
orthopedist and a neurologist to determine the nature and 
extent of the veteran's cervical spine disability with right 
shoulder, arm, and hand disabilities.

In October 1998, the veteran underwent several VA orthopedic 
examinations, each done by the same orthopedic physician.  As 
part of the history reported on the examinations, the 
physician noted that the veteran had sustained a dislocation 
of his right shoulder during service in 1979.  On the 
examination for his cervical spine, joints, and hand and 
fingers.  The examiner noted that regarding the cervical 
spine; the veteran had degenerative disc disease manifested 
by neck pain radiating into both upper limbs, atrophy of 
shoulder muscles, and numbness of fingers of both hands.  The 
examiner opined that degenerative disc disease was a chronic 
degenerative condition characterized by failure to maintain 
the normal proteoglycan aggregates of the nucleus of the 
intervertebral discs.  He noted that although degenerative 
disc disease usually presented with symptoms due to 
involvement at one particular level of the spine, it was a 
generalized condition of all discs.  He commented that in the 
veteran's case, it also involved all of his lumbar vertebrae 
and its cause was unknown.  However, he stated that it was 
not caused by trauma such as slipping and falling. The 
examiner pointed out that the veteran did not seek medical 
attention until 1989 and at that time he complained of 
numbness and cramping in his left hand which began four 
months before.  The examiner concluded that the only symptoms 
which might be presumed to have been caused by the disc 
degeneration at the time of the veteran's retirement from 
service was occasional numbness of the tips of the 3rd, 4th, 
and 5th fingers of the left hand.  However, the examiner 
noted that the veteran did not seek attention for this 
disability for seven years.

Regarding his shoulder, elbow, wrist, hip, knee, and ankle 
joints, the orthopedic examiner's impression after 
examination was arthritis, traumatic, right shoulder, 
manifested by pain on strenuous use of the shoulder, mild 
impairment of shoulder motion, and by characteristic 
radiographic changes, late effect of dislocation sustained in 
1979.  The Board notes for purposes of clarification, that 
the veteran's service medical records reflect dislocation of 
the left shoulder in 1979.

After examining the veteran's hands, thumbs, and fingers, the 
orthopedic examiner concluded that the complaints of numbness 
of fingers of both hands were without evidence of abnormality 
on physical or radiological examination.

Thereafter, the veteran submitted additional private medical 
records from January 1997 to September 1997 and VA outpatient 
treatment records from October 1994 to July 1997.  A March 
1995 statement from the veteran's treating physician 
reflected that the veteran was totally disabled and two 
private statements dated in January and February 1997 agreed.

The Board notes that it appears that no neurological 
examination was afforded the veteran pursuant to the March 
1998 Remand.  Additionally, the October 1998 VA orthopedic 
examiner noted that the cause of the degenerative disc 
disease was unknown.  He also noted that it was not caused by 
trauma of slipping and falling.  Further, it after 
examination of the veteran's joints, the examiner concluded 
that the traumatic arthritis of the right shoulder was a late 
effect of the dislocation sustained in 1979.  The 1979 injury 
was a dislocation of the left shoulder.  The board is of the 
opinion that further clarification is necessary prior to the 
adjudication of this issue.

Additionally, prior to review of the appeal, the request for 
neurological examination in the Board's prior remand must be 
carried out. Stegall v. West, 11 Vet. App. 268 (1998).  The 
RO must schedule neurologic examination of the veteran's 
cervical spine in accordance with governing law, regulation, 
and Court precedent, and issue a supplemental statement of 
the case.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran's claims file should be 
forwarded to the VA orthopedist who 
conducted the October 1998 examination.  
The orthopedist is requested to review 
the claims file including the service 
medical records, post-service medical 
records, and findings of the October 1998 
examination in the file, which reflect 
injury to the left shoulder.  Thereafter, 
the examiner should clarify whether it is 
his opinion that the veteran's cervical 
spine disorder with right shoulder 
symptoms are related to the left shoulder 
injury he sustained in service.  If the 
orthopedist feels that a clinical 
examination of the veteran is necessary 
to reach an informed opinion, then such 
an examination, including all helpful 
tests and studies, should be scheduled.  
The opinion should include a thorough 
explanation as to the conclusion reached 
and the reasons therefor.  If the 
examiner is unavailable, the claims 
folder should be referred to a suitable 
orthopedic examiner for the same 
consideration.  

2. Then, the RO should arrange for VA 
examination of the veteran by a 
neurologist to determine the nature and 
extent of the veteran's cervical spine 
disability with right shoulder, arm, and 
hand disabilities. After a thorough 
analysis of the medical evidence in the 
claims folder, the examiner is 
specifically requested to provide an 
opinion as to whether the veteran's 
cervical spine disability with right 
shoulder, arm, and hand disabilities is 
related to the veteran's fall in service 
or is related to the veteran's post-
service employment as a postal carrier.  
All appropriate tests should be 
performed, including x-rays.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.

3. Thereafter, the RO should 
readjudicated the veteran's claim for 
entitlement to service connection for 
cervical spine disability with right 
shoulder, arm, and hand disability 
secondary to service-connected left 
shoulder disability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

